Order filed December 13, 2011.




                                             In The


                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-00401-CV
                                       ____________


                               SHARYON GATHE, Appellant

                                               V.

                             JOSEPH C. GATHE, JR., Appellee


                          On Appeal from the 308th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2006-69829




                                          ORDER

       Appellant=s brief was due November 29, 2011. No brief or motion for extension of time
has been filed.
       Unless appellant submits a brief, and a motion reasonably explaining why the brief was
late, to the clerk of this court on or before January 12, 2012, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM